Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
DETAILED ACTION

This action is response to the application filed on June 05, 2019.

Claims 1-20 are pending.

Information Disclosure Statement

The information disclosure statements (IDS) submitted on 05 June 2019 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.

 
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sardesai et al (U.S. Pub. No. 2018/0248880). 

With respect to claims 1, 8 and 15, Sardesai teaches 
receive a transaction request from a user node over a blockchain (Sardesai, fig. 6, abstract,  [0014]; node (e.g., a network device) in a distributed consensus network may receive a smart contract for permissions to access a service.  The smart contract may be in an initial block for authorizations in a shared ledger.  The node may receive, from an authorization server, an update to the shared ledger. The node may later receive, from a client device, an item request for an item associated with the service); 
activate a smart contract that corresponds to the transaction request ([0031]; Processor 220 may include a processor, a microprocessor, or processing logic that may interpret and execute instructions); 

modify the smart contract based on the parameters (fig. 3,[0037]; network 120 to manage a distributed ledger of permissions.  As shown in FIG. 3, authorization server 
122 and/or configuration portal 124 may include a smart contract module 310, an editor 320, a verifier 330, a blockchain manager 340, and an authorization database 350 [0051]; verifying actual blockchain modifications); and 
execute the modified smart contract to commit the requested transaction to the blockchain (claims 12; to execute the instructions to: receive a smart contract for permissions to access a service, wherein the smart contract is in an initial block for authorizations in a shared ledger;  receive, from an authorization server device, an update to the shared ledger, wherein the update is a proposed block in the shared ledger requiring validation;  store, in a local memory, a copy of the shared ledger with the update, when the update is validated by the distributed consensus network).   

With respect to claims 2, 19 and 16, Sardesai teaches to notify a plurality of user nodes of the blockchain about the requested transaction ([0014]; node (e.g., a network device) in a distributed consensus network may receive a smart contract for permissions to access a service).



With respect to claims 4, 11 and 18, Sardesai teaches oracle node is an artificial intelligence system that collects data from trusted sources ( environment 100 may include an access network 110, a provider network 120, service nodes 130-1 through 130-X (also referred to as collectively as "service nodes 130).

With respect to claims 5 and 12, Sardesai teaches healthcare provider data, patient data, epidemiological data, weather data, seasonal data, social media data and health insurance data ([0011];True hitless authorization would require synchronizing the databases across all available nodes). 

With respect to claims 6, 13 and 19, Sardesai teaches to store the modified smart contract on a ledger of the blockchain ([0012]; the services would generate encrypted shards of the file and store the shards on dozens of primary and secondary service nodes per file, store, in a local memory, a copy of the shared ledger with the update). 







Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC M WOO whose telephone number is (571)272-4043.  The examiner can normally be reached on 9:00 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ISAAC M WOO/Primary Examiner, Art Unit 2163